ORDER

PER CURIAM.
Appellant, Christopher Petersen, appeals the judgment of the Circuit Court of the City of St. Louis affirming the decision of respondents, the Metropolitan Board of Police Commissioners, et al., to terminate Petersen’s employment as a police officer with the City of St. Louis. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).